Citation Nr: 1129441	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right ankle disability. 

2. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom
INTRODUCTION

The Veteran had active service from January 1977 to April 1977 and from January 1979 to June 1983.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from two rating decisions.  A June 2006 rating decision from of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan, denied service connection for left ankle disability.  A March 2008 rating decision from the RO in Cleveland, Ohio, denied service connection for right ankle traumatic arthritis.  The issues have been recharacterized to comport with the evidence of record. 

In March 2010 a hearing was held by the undersigned Veterans Law Judge; the transcript is of record. 

In April 2010 the Board remanded the claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

	
FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a right ankle disability is causally related to any disease or injury in service.

2. The preponderance of the evidence is against a finding that a left ankle disability is causally related to any disease or injury in service.






CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2. The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Letters dated February 2006, March 2006 and January 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private or additional VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in April 2007.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in September 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the Veteran was examined and the examiner provided an opinion with supporting rationale. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

Although the Veteran reported after entry to service a history of persistent right ankle pain of four to five years, he was found to be normal on physical examination at entry into service in September 1976, and the presumption of soundness applies.  Furthermore the evidence does not clearly and unmistakably show that any ankle disability preexisted service.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for the purpose of presumptive service connection with a presumptive period of one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As there is no evidence of arthritis manifested to ten percent or more within one year of separation from service, June 1983, there can be no service connection on a presumptive basis. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his right and left ankle disabilities are due to an injury in service.  At the Board hearing the Veteran testified multiple times that both ankles were run over by a "deuce and a half" truck during his first period of service and in the April 2010 Board remand the Board accepted as fact that the Veteran's ankles were run over by a truck in service.  However, at the September 2010 VA examination the Veteran reported that it was a truck tire, and not a truck, that ran over his ankles.  Based on the new evidence of record, the Board no longer finds as fact that the Veteran's ankles were run over by a truck in service. 

Service treatment records demonstrate that upon enlistment, in September 1976, the Veteran was found to be "normal" with no pre-existing injuries.  There are no treatment records from the first period of service, January to April 1977.  

In May 1979 the Veteran complained of pain in both ankles with a history of fracture in the right ankle but denied a history of trauma.  In October 1979 the Veteran complained of pain in the right ankle for six months.  In an October 1979 physical therapy note the Veteran complained of right ankle pain and reported that it had always been like that.  In an October 1979 orthopedic clinic note the Veteran was referred for evaluation of persistent right ankle pain of four or five years duration.  The Veteran denied a history of trauma, recent or remote.  The examination was negative and x-ray films were noted to reveal some degenerative changes.  In a November 1979 treatment record the Veteran was noted to have a history of fracture of the right ankle with subsequent traumatic arthritis of the right ankle.  The examination revealed a normal exam, and the Veteran was diagnosed with traumatic arthritis of the right ankle.  A November 1979 profile report noted the Veteran to have traumatic arthritis of the right ankle and assigned a permanent profile.  In December 1982 the Veteran reported being on a permanent profile for degenerative joint disease of the left ankle, that his left ankle had been bothering him recently, and that he had no problem with the right ankle.  He reported having no history of trauma. 

The service treatment records contain no contemporaneous reports of any traumatic incident in service.  In fact, multiple times the Veteran affirmatively denied a history of trauma. 

The Veteran testified that he had received treatment from the VA for his ankle pain since approximately 2000.  However there are no VA treatment records until 2005, as the Veteran was incarcerated from approximately 2000 to 2005. 

At a September 2010 VA examination the Veteran reported a history of injury to both ankles in 1979 when he was changing a tire on a truck and a loose tire rolled across the tops of his feet.  He reported seeking medical care at the time and that x-rays were taken which found his left ankle to have a crack in it.  The Veteran reported being on permanent profile for both ankles.  He reported having pain ever since but he didn't seek care until 2005 when his left ankle started giving out.  The Veteran also reported severe weekly flare-ups. 

The VA examiner examined the record and the Veteran's current statements and found that the Veteran has supplied numerous different histories of his ankle disabilities over the years including: left leg run over by a truck, both legs run over by a truck, both legs run over by a tire, a fractured foot, and no trauma at all.  

Upon physical examination the Veteran was found to have an antalgic gait.  X-rays noted stable density posterior to the left talus likely related to prior trauma as in heterotopic ossification.  Findings likely due to prior trauma at the distal left fibula (calf bone) with small osseous fragment again noted at this site.  No large ankle joint effusion bilateral right medial talar dome osteochondral lesion noted.  Likely old trauma at the distal right fibula and medial malleolus.  The examiner diagnosed bilateral ankle chronic strain. 

The VA examiner found that, despite numerous in-service visits for his right ankle, there is no documentation to support the tire injury the Veteran reported to have occurred in 1979 at Fort Knox.  The examiner concluded that there was insufficient evidence to support any ankle injuries in service.  The examiner reported that she cannot accept as fact that a truck ran over the Veteran's ankles, as it is directly refuted by the history, and by the Veteran's own current statements.  

The examiner found that even if the injuries to his ankles occurred as the Veteran described, there is no record of any ankle complaints from separation from service, 1983, until 2005.  The Veteran's current complaints during treatment at the VA have been for his back and knees.  The examiner noted that the Veteran was able to do physical work and participate in sports until 2006, noting his self report of lifting limestone for eight months in 2005.  The examiner concluded that the Veteran's x-ray findings are consistent with trauma, such as ankle sprains with small avulsions or contusions, which are age indeterminate.  The examiner also found that the Veteran does not have a disabling ankle problem.  She found that the Veteran did not have arthritis in the ankles which he likely would have if he had both ankles crushed as he described. 

The Veteran testified that he injured both ankles in service and that he has experienced pain in both ankles ever since.  While the Veteran is competent to testify as to his symptomatology and to his experiences the Veteran is not credible.  The Veteran is completely inconsistent as to what, if any, incident occurred in service, which he contends caused his bilateral ankle disabilities.   At the Board hearing the Veteran testified that he only worked as a security guard when he got out of service; yet he told the VA examiner that he worked lifting limestone for 8 months in 2005 until he had an injury.  The Veteran also reported to the VA examiner that he had severe weekly flare-ups; yet there are only two reports of ankle complaints, swollen ankle and ankle pain, in the VA treatment records since 2005, despite the Veteran seeking treatment for his back, knees, and psychiatric care.  As the Veteran is not credible, his opinion is of no probative value, and even if it was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who evaluated him and determined that his ankle disabilities are not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The evidence of record is against the claim.  There is a medial opinion which found that there was no evidence of a traumatic injury - whether it was a truck or truck tire that rolled over the Veteran's leg(s) or ankles -in service and, even if there was a traumatic injury in service, it did not cause the Veteran's current ankle condition (bilateral chronic ankle strain) as there would be evidence of arthritis in the ankles if they had been crushed.  

Furthermore, there is no evidence of continuity of symptomatology.  The Veteran was treated for a right ankle disability in service but there were no complaints or treatment for any ankle disability until more than 20 years post service.  In addition, despite receiving treatment for other physical and mental conditions for the last 5 years the Veteran has only reported any ankle complaints twice. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right ankle disability is denied. 

Service connection for a left ankle disability is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


